Title: To John Adams from Ward Nicholas Boylston, 27 March 1825
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Hermitage Roxbury Thursday Morng 27 March 1825
				
				I rejoice to hear you are in better health than when I left you on Sunday Evg and earnestly hope that your approaching birth day will give a promise of greater improvement—I count with impatience the pleasure we have promised ourselves of finding our hopes confirmd—Yesterday my Nephew my Sisters only Son arrived from England by the way of Canada—with your leave, we shall bring him to pay his respects to you, on SundayThe two pictures that is as far as they have been compleated I visited as the first object in returning to Boston, I think Mr  has not at any period of his Life given a greater proof of his talents, or done more justice to the precise likeness’s of those they were intended to represent—But, But, the intention of the Pantaloon’s I shudder at, what? to convey the Idea of the boy first character in the nation of a Sailor or Hornpipe Dancer, is too intolerable to be admited—I am reproved by my conscience & a condemning conscience, who can  hateI therefore must be absolved from the injunction Mrs Boylston desires her most respectful Regards to you, & unites with me in best remembrance to Judge & Mrs Adams, & Ladies of the family / And am my Dear Cousin / Your ever obliged & faithfull
				
					Ward Nichs Boylston
				
				
			